DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2 – 4 are cancelled by the applicant;
Claims 7 – 11 are newly added;
Claims 1 and 5 – 11 are pending and are being examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first heat exchanger and the second heat exchanger are disposed so as to not vertically overlap each other at any portion other than the claw unit of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 recites, “the first heat exchanger and the second heat exchanger are disposed so as to not vertically overlap each other at any portion other than the claw unit.” However the original specification does not disclose the claimed configuration. In fig. 3 the entire second heat exchanger is vertically overlapping the portion of the first heat exchanger the claw unit engages. Consequently, there appears to be no support for the claimed limitation in the original disclosure.  Therefore, the limitation is new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7, 8, 10, and 11, the phrase “plate-like” renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by "plate-like"), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).
Regarding claim 9, the term “vertically overlap” renders the claim indefinite. The specification makes no mention of overlapping nor does it provide reference orientations to understand what is meant by vertical. Indeed, applicants’ own disclosure seems to not meet this limitations, as the lower portion of the second heat exchanger, distal from the claw unit, is vertically overlapped with the portion of the first heat exchanger which engages the claw unit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and  5 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyoshi (JP-2005214448, foreign patent citation 1 of IDS dated 2022-02-04; previously cited), and further in view of Mori (JP-11264564, foreign patent citation 1 of IDS dated 2021-04-16; previously cited) . Citations made to these documents will reference the versions submitted by applicant. 
Regarding claim 1, Tsuyoshi discloses an indoor unit of an air-conditioning apparatus (p. 23, ¶ 11), the indoor unit comprising:
a first heat exchanger (10C, fig. 2) inclined forward and downward (fig. 2);
a second heat exchanger (10A, fig. 2) provided below the first heat exchanger (fig. 2);
a drain pan (17 fig. 1,  pg.17 ¶ 57) provided below the second heat exchanger (fig. 1); and
a blocking member (drain guide 20, fig. 6, pg.17 ¶ 57) covering an area between the first heat exchanger and the second heat exchanger and also a part of the first heat exchanger and also a part of the second heat exchanger from a front side (fig. 6, the drain guide 20 covers a portion of both heat exchangers when viewed from the front), the first heat exchanger having at least one heat exchanging unit (the heat exchanger itself is the at least one heat exchanging unit), the heat exchanging unit including a plurality of first heat-transfer fins arranged apart from each other in a left-right direction (pg. 21, ¶ 7), and
a plurality of first heat-transfer pipes (P, fig. 2) extending through the plurality of first heat-transfer fins (pg. 26, ¶ 18), an upper edge of the blocking member being higher than a front edge at a lower end of the heat exchanging unit disposed at a front-most side (fig. 6, drain guide 20 extends above the lowest part of the first heat exchanger 10C) and being higher than a first heat-transfer pipe disposed at a lowest position among the plurality of first heat-transfer pipes in the heat exchanging unit disposed at the front-most side (fig. 6, the drain guide 20 extends above the lowest first heat-transfer pipe P of first heat exchanger 10C),
the second heat exchanger including a plurality of second heat-transfer fins arranged apart from each other in the left-right direction (pg. 26, ¶ 18), and
a plurality of second heat-transfer pipes extending through the plurality of second heat- transfer fins (pg. 26, ¶ 18), the blocking member including a claw unit for securing the blocking member (claw portion 23, fig. 7, and pg. 26 ¶ 19), and
a lower edge of said blocking member extending to cover a range of the second heat exchanger from a front side (fig. 6, the lower edge of drain guide 20 covers part of the second heat exchanger 10A from the front).
Tsuyoshi fails to disclose the claw unit being hooked to at least two of the plurality of first heat-transfer pipes and the plurality of second heat-transfer pipes. However Mori teaches the claw unit (upper retaining piece 5a and lower retaining piece 5b, fig. 2) being hooked to at least two of the plurality of first heat-transfer pipes and the plurality of second heat-transfer pipes (fig. 2, upper retainer 5a is attached to a tube of the upper heat exchanger 3b, and lower retainer 5b is attached to a tube of lower heat exchanger 3a, see pg. 11 ¶ 7). 
Therefore in view of Mori’s teaching it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the indoor unit of Tsuyoshi with the claw unit being hooked to at least two of the plurality of first heat-transfer pipes and the plurality of second heat-transfer pipes as taught by Mori. Such would provide the benefit of preventing downward deformation due to weight or impact (see Mori pg. 12 ¶ 18).
Regarding claim 5, Tsuyoshi discloses the blocking member is made of at least one of resin and metal (pg. 26 ¶ 19, drain guide 20 is made of resin).
Regarding claim 6, Tsuyoshi fails to disclose a part including the upper edge of the blocking member is inclined and extends rearward as the part extends upward. However Mori teaches a part including the upper edge of the blocking member is inclined and extends rearward as the part extends upward. (Mori fig. 2, the upper edge of air shield 5 is inclined and extends rearward). 
Therefore in view of Mori’s teaching it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the indoor unit of Tsuyoshi with the part including the upper edge of the blocking member is inclined and extends rearward as the part extends upward, as such would provide the benefit of preventing downward deformation (see Mori pg. 9 ¶ 1). 
Regarding claim 7, Tsuyoshi discloses wherein the blocking member is substantially formed in a plate-like shape (Tsuyoshi fig. 4, drain guide 20 is substantially plate-like).
Regarding claim 8, Tsuyoshi discloses wherein the plate-like shape is substantially rectangular (Tsuyoshi fig. 4, drain guide 20 is substantially rectangular).
Regarding claim 9, Tsuyoshi in view of Mori discloses wherein the first heat exchanger and the second heat exchanger are disposed so as to not vertically overlap each other at any portion other than the claw unit (Tsuyoshi fig. 1, first and second heat exchangers have the same degree of vertical overlap as the claimed invention).
Regarding claim 10, Tsuyoshi in view of Mori discloses wherein the blocking member is substantially formed in a plate-like shape (Tsuyoshi fig. 6, drain guide 20 is substantially plate-like).
Regarding claim 11, Tsuyoshi in view of Mori discloses the plate-like shape is substantially rectangular (Tsuyoshi fig. 6, drain guide 20 is substantially rectangular).

Response to Arguments
Applicants’ arguments filed 4/27/2022 regarding the application of the prior art to the amended claim 1 limitation “a range” (found on pg 7) have been fully considered and are not persuasive. Applicant argues that the blocking member disclosed by Mori and Tsuyoshi does not cover a range of the second heat exchanger, however since there is no information in the disclosure informing the interpretation of “a range” examiner must use the broadest reasonable interpretation. As such, a range is being interpreted as being any portion, and the blocking members disclosed by both Mori and Tsuyoshi cover a portion of both heat exchangers from a front side. 
Applicants’ arguments filed 4/27/2022 regarding the application of the prior art to the new claim 9 (found on pg 9) have been considered and are not persuasive. Examiner agrees that the new claim 9 limitation “the first heat exchanger and the second heat exchanger are disposed so they do not vertically overlap at any portion other than the claw unit” is not taught by Tsuyoshi (referred to as Kubota by applicant), as best understood. However the limitation is not clearly defined, and applicants’ disclosure does not appear to meet the limitation, as the lower portion of the second heat exchanger overlaps the portion of the first heat exchanger engaged with the claw unit. Mori however does disclose an apparatus that meets the limitation as best understood by the examiner, since the configuration disclosed by Mori has the same degree of “overlap” as applicants’ invention. As such, to the extent that applicants’ figures illustrate non-overlapping heat exchangers, so too does the cited prior art.  Therefore, the applicants’ arguments are not persuasive. 
Applicants’ argument filed 4/27/2022 regarding the drawing objection noted on the form PTO-326 has been considered and is persuasive. Applicant points out that the drawing objection box was checked, but no objections were presented in the office action. Examiner agrees that the objection box was marked in error, and the drawings are accepted without objection.

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER C PILLOW/        
Examiner, Art Unit 3763                                                                                                                                                                                            

/TRAVIS RUBY/Primary Examiner, Art Unit 3763